DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive for reasons detailed below.

The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Valerio (“Valerio ‘021”) (US 2011/0049021) in view of Valerio (“Valerio ‘994”)(US 7,674,994) and legal precedent.
Valerio ‘021 (fig. 1-4) teaches a method for processing electronic and electrical device component scrap comprising:
(re: certain elements of claim 1 and 3) a separation step of separating non-metal objects or metal objects from electronic and electrical device component scrap containing the metal objects and the non-metal objects using a sorter (para. 4, 9 teaching sorting and recycling of “e-waste”, wherein metal objects are separated using a dynamic sensor), the sorter comprising:
 a metal sensor; a color camera; an air valve; and a conveyor (fig. 1 showing multiple metal sensors near 102, 120, 130 and a color sorting element 140; fig. 2 sensor 210; fig. 4 showing metal sensor with air valves near 460; para. 15, 23-25, 47-53);
 wherein a distance is provided between the metal objects adjacent to each other so as to prevent the non-metal objects between the metal objects from being erroneously detected, when detecting the metal objects in the electronic and electrical device component scrap by the metal sensor (fig. 4 showing distance between metal objects; see also para. 48-49);
 (re: claim 5) wherein an opening/closing speed of the air valve is from 0.5 to 4 ms/cycles (para. 51); 
(re: claim 6)  wherein the electronic and electrical device component scrap has a characteristic particle diameter of from 4 to 70 mm (fig. 1 near 110; para. 22);
(re: claim 7)   removing powdery materials contained in the electronic and electrical device component scrap before detecting the metal objects in the electronic and electrical device component scrap by the metal sensor (fig. 1 near 101, 115);
(re: certain elements of claim 8) wherein the method comprising carrying out a magnetic force sorting process as a pre-processing of the metal sorting step before detecting the metal objects in the electronic and electrical device component scrap by the metal sensor (fig. 1 and 2 showing multiple stages near 120 or 205; para. 25-26); 
(re: certain elements of claim 9) wherein the magnetic force sorting process comprises magnetic force sorting processes in at least two stages (Id.);
 (re: claim 12) a step of processing the electronic and electrical device component scrap after separating the non-metals in a smelting step (para. 34).

Valerio ‘021 as set forth above teaches all that is claimed except for expressly teaching
(re: certain elements of claim 1) wherein a fixed distance is provided between the metal objects;
 (re: claims 2, 3) wherein the fixed distance is larger than a length of a detection range for the metal sensor in a direction along a conveying direction of the electronic and electrical device component scrap;
 (re: claim 4) wherein the length of the detection range for the metal sensor is from 4 to 200 mm;
(re: certain elements of claim 8)  wherein the magnetic force sorting process is carried out such that a ratio of the number of the metal objects to the number of the non-metal objects to be introduced into the metal sorter is 2.0 or less;
(re: claims 13, 14) wherein the fixed distance is provided between the metal objects which interpose the non-metal object therebetween and has a distance greater than the fixed distance;  
Valerio ‘994, however, expressly teaches that the sorting process can be optimized by configuring the metal sensor array element based on the size of the objects and the conveyor dimensions (fig. 1-9; col. 3-7 teaching that proper sensor configuration involves spacing detectors so that all metal pieces can be detected and that sensing is improved by ensuring that the objects are distributed with sufficient spacing and detector ranges, wherein detector elements with different operating parameters, e.g., detection range, may be chosen based on the type of metal and size of object to be detected).  Indeed, the claimed features relating to relative distances between objects and detection ranges of the metal sensor as well as ratio of number of objects can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the sorting arts as the type of material to be sorted controls variations in the specific device dimensions, features and/or sorting steps as taught by Valerio ‘994 above.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above, in legal precedent as described above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences). Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious to a person having ordinary skill in the art to modify the invention of Valerio for the reasons set forth above.


Response to Arguments
Applicant’s arguments that the prior art fails to teach the claim features are unpersuasive.  In particular, Applicant focuses on the claim feature of providing specific distances between objects being sorted and appears to be arguing for limitations incommensurate with the claim scope.  For example, claim 1 merely requires “wherein a fixed distance is provided between the metal objects adjacent to teach other”, thus a common singulator element would read on this feature as it is irrelevant that the singulator also provides spacing to non-metal objects.  Moreover, the prior art expressly teaches that the distribution and spacing of the objects and the sensor configuration are common design variables (supra “that sensing is improved by ensuring that the objects are distributed with sufficient spacing and detector ranges, wherein detector elements with different operating parameters, e.g., detection range, may be chosen based on the type of metal and size of object to be detected”).  Thus, as the prior art expressly acknowledges the importance of proper sensor spacing and distribution of objects to optimize sorting, Applicant’s claims involving the relative spacing and distribution of a sensor array cannot be regarded as novel and non-obvious when these features are common design parameters in the sorting arts.  Therefore, Applicant’s arguments to the contrary are unpersuasive and the claims stand rejected.

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
May 16, 2022